DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17032276 filed on September 25th, 2020 in which claims 1-12 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/25/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Niikura (US Pat. Nº 6,260,945).

9. 	Regarding independent claim 1: Niikura disclosed an image recording apparatus (see Fig. 1), comprising: 
 	an image recording head (Fig. 1, reference 1) configured to record an image on a recording medium (Col. 6, lines 20-22); 
 	a carriage (Fig. 1, reference 2) configured to move the image recording head in a scanning direction within a scanning range (Fig. 1, reference (A, B)); 
 	a conveyer configured to convey the recording medium in a conveyance direction intersecting with the scanning direction (Col. 6, lines 20-24; also see Fig. 1, reference 12); and 
 	a controller (Col. 4, lines 29-31), 
 	wherein the controller is configured to execute a first recording mode (Col. 2, lines 38-40) and a second recording mode (Col. 2, lines 36-38), 
 	 	in the first recording mode, the controller causes the image recording head to accelerate to a first velocity, to move at the first velocity, and then to decelerate from the first velocity, while causing the image recording head to record the image at least during moving at the first velocity (Col. 2, lines 38-40; also see Fig. 10, the carriage speed profile m2), 
 	 	in the second recording mode, the controller causes the image recording head to accelerate to a second velocity lower than the first velocity, to move at the second velocity, and 
 	 	in a case that the controller has determined, based on printing data, that the image is to be recorded in a first velocity changing period including a first acceleration period and a first deceleration period, the controller executes the second recording mode, the image recording head accelerating in the first acceleration period and decelerating in the first deceleration period (see Fig. 3B. When print data indicates that a reduced margin printing is to be performed, the mode m1 (reduced speed) is performed during at least a first velocity changing period. Also see Fig. 4, steps S1 – S5).

10. 	Regarding claim 2: Niikura disclosed the image recording apparatus according to claim 1, wherein, the controller determines that the image is to be recorded during the first velocity changing period, in a case that an acceleration start position and/or a deceleration end position are/is outside the scanning range, the image recording head starting acceleration at the acceleration start position to reach the first velocity at a recording start position the image recording head started a deceleration from the first velocity at a recording end 28position stopping at the deceleration end position (see Figs. 3A and 3B. the controller determines that the image of line1 is to be recorded during the first velocity changing period, in a case that an acceleration start position and/or a deceleration end position are/is outside the scanning range of lines 2 and 3 which leads to the speed profile of Fig. 3B).

11. 	Regarding claim 3: Niikura disclosed the image recording apparatus according to claim 1, wherein, the controller determines that the image is to be recorded during the first velocity changing period, in a case that a range obtained by adding an acceleration range and a deceleration range to a recording range between a recording start position and a recording end 

12. 	Regarding claim 4: Niikura disclosed the image recording apparatus according to claim 1, wherein the recording medium is a medium of one body; in a case that the image to be recorded on the medium of one body is to be recorded by a plurality of passes in the conveyance direction, the controller determines, for each of the passes, whether the image is to be recorded during the first velocity changing period, and in a case that the controller has determined that the image is to be recorded during the first velocity changing period in at least one of the plurality of passes, the controller executes the second recording mode in the plurality of passes for the medium of one body (see Figs. 3A and 3B; also see Fig. 4, steps S1 – S5).

13. 	Regarding claim 5: Niikura disclosed the image recording apparatus according to claim 1, wherein in a case that an aggregate image including the image is to be recorded by a plurality of passes in the conveyance direction, the controller determines, for each of the passes, whether the image is to be recorded during the first velocity changing period, and in a case that the controller has determined that the image is to be recorded during the first velocity changing period in at least one of the plurality of passes, the controller executes the second recording mode for the plurality of passes for the aggregate image (see Figs. 3A and 3B; also see Fig. 4, steps S1 – S5).

14. 	Regarding claim 6: Niikura disclosed the image recording apparatus according to claim 1, wherein the image includes a plurality of images arranged at intervals, and the controller determines whether the image is to be recorded during the first velocity changing period for 

15. 	Regarding claim 7: Niikura disclosed the image recording apparatus according to claim 1, wherein the controller executes the second recording mode in a case that the controller has determined that the image is to be recorded in a part of the first acceleration period and/or a part of the first deceleration period, a velocity of the image recording head accelerating to reach an allowable velocity lower than the first velocity in the part of the first acceleration period and decelerating from the allowable velocity in the part of the first deceleration period (see Figs. 3A and 3B. When the controller determine that for lines 1 and 4, printing is to be performed during a first acceleration period and/or a part of a first deceleration period corresponding to lines 2, 3 or 5, a velocity of the image recording head accelerating to reach an allowable velocity V1 lower than the first velocity V2 in the part of the first acceleration period and decelerating from the allowable velocity in the part of the first deceleration period).

16. 	Regarding claim 8: Niikura disclosed the image recording apparatus according to claim 7, wherein the allowable velocity is 95% of the first velocity (see Fig. 3B. The velocity V1 is lower than 95% of the velocity V2).

17. 	Regarding claim 9: Niikura disclosed the image recording apparatus according to claim 1, wherein the controller determines that the image is to be recorded during the first velocity changing period, in a case that borderless printing forming no margin around the image is set, and the recording medium is larger than a predefined size (see Fig. 3A and 3B. lines 1 and 4 have borderless printing, prompting the moving velocity of V1 during the acceleration/deceleration period of lines 2, 3, and 5).

11 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Niikura (US Pat. Nº 6,260,945).

19. 	Regarding independent claim 11: Niikura disclosed a control method (Col. 1, line 50) of an image recording apparatus (see Fig. 1), the apparatus comprising: an image recording head (Fig. 1, reference 1) configured to record an image on a recording medium (Col. 6, lines 20-22); a carriage (Fig. 1, reference 2) configured to move the image recording head in a scanning direction within a scanning range (Fig. 1, reference (A, B)); a conveyer configured to convey the recording medium in a conveyance direction intersecting with the scanning direction (Col. 6, lines 20-24; also see Fig. 1, reference 12); and a controller (Col. 4, lines 29-31), 
 	wherein the controller is configured to execute a first recording mode (Col. 2, lines 38-40) and a second recording mode (Col. 2, lines 36-38), 
 	 	in the first recording mode, the controller causes the image recording head to accelerate to a first velocity, to move at the first velocity, and then to decelerate from the first velocity, while causing the image recording head to record the image at least during moving at the first velocity (Col. 2, lines 38-40; also see Fig. 10, the carriage speed profile m2), 
 	 	in the second recording mode, the controller causes the image recording head to accelerate to a second velocity lower than the first velocity, to move at 30the second velocity, and then to decelerate from the second velocity, while causing the image recording head to record the image at least during moving at the second velocity (Col. 2, lines 36-38; also see Fig. 10, the carriage speed profile m1), 
 	 	the method comprising, 
 	 	executing the second recording mode, in a case that the controller has determined, based on printing data, that the image is to be recorded in a first velocity changing period including a first acceleration period and a first deceleration period, the image recording head accelerating in the first acceleration period and decelerating in the first deceleration period .

20.	Claim 12 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Niikura (US Pat. Nº 6,260,945).

21. 	Regarding independent claim 12: Niikura disclosed a non-transitory computer-readable medium storing a program that is executable by a controller (Col. 9, lines ) of an image forming apparatus (see Fig. 1) which comprises: an image recording head (Fig. 1, reference 1) configured to record an image on a recording medium (Col. 6, lines 20-22); a carriage (Fig. 1, reference 2) configured to move the image recording head in a scanning direction within a scanning range (Fig. 1, reference (A, B)); a conveyer configured to convey the recording medium in a conveyance direction intersecting with the scanning direction (Col. 6, lines 20-24; also see Fig. 1, reference 12); and the controller (Col. 4, lines 29-31), 
 	the program, when executed by the controller of the image recording apparatus, make the controller to be capable of executing a first recording mode (Col. 2, lines 38-40) and a second recording mode (Col. 2, lines 36-38), 
 	 	in the first recording mode, the controller causes the image recording head to accelerate to a first velocity, to move at the first velocity, and then to decelerate from the first velocity, while causing the image recording head to record the image at least during moving at the first velocity (Col. 2, lines 38-40; also see Fig. 10, the carriage speed profile m2), 
 	 	in the second recording mode, the controller causes the image recording head to accelerate to a second velocity lower than the first velocity, to move at the second velocity, and then to decelerate from the second velocity, while causing the image recording head to record 
 	 	the program, when executed by the controller of the image recording apparatus, cause the controller to execute the second recording mode in a case that the controller has determined, based on printing data, that the image is to be recorded in a first velocity changing period including a first acceleration period and a first deceleration period, the image recording head accelerating in the first acceleration period and decelerating in the first deceleration period (see Fig. 3B. When print data indicates that a reduced margin printing is to be performed, the mode m1 (reduced speed) is performed during at least a first velocity changing period. Also see Fig. 4, steps S1 – S5).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


24.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niikura (US Pat. Nº 6,260,945), in view of Nakai et al. (US Pub. Nº 2016/0229199).


 	Niikura is silent about wherein the controller is configured to make resolution of the image recorded by the second recording mode higher than resolution of the image recorded by the first recording mode.
 	Nakai et al. disclosed an image recording apparatus (Fig. 21, reference 170), comprising a head (Fig. 21, reference 171) and a controller (Fig. 21, reference 160), wherein the controller is configured to increase a resolution of an image recorded while conveying the recording head at low speed as opposed to a resolution of the image recorded while conveying the recording head at a higher speed ([0130], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakai et al. with those of Niikura by increasing the resolution of the printed image when the conveyance speed of the recording head is lower in order to improve the printing quality as disclosed by Nakai et al. in paragraph [0005].
 
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853